Citation Nr: 1039748	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder with anxious 
features.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April to August of 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania in April and November of 2006.

The Veteran was also issued a Statement of the Case as to a claim 
for service connection for posttraumatic stress disorder (PTSD) 
in January 2008.  He has not responded to this issuance to date, 
however, and the claim for service connection for PTSD is 
accordingly not before the Board on appeal.

Additionally, the Veteran was scheduled for a Travel Board 
hearing in August 2009 but failed to report to that hearing 
without explanation.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The reopened claim for service connection for an acquired 
psychiatric disorder, as well as the claims for service 
connection for COPD and for a lumbar spine disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record, on balance, does not demonstrate that 
the Veteran's currently diagnosed bilateral hearing loss is 
etiologically related to service.

2.  The Veteran's initial claim for service connection for a 
nervous disorder was denied in an unappealed June 1968 rating 
decision.

3.  Evidence received since the June 1968 rating decision is new 
to the record, establishes a current diagnosis, and contains 
commentary suggesting an etiological link between the current 
disorder and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  New and material evidence has been received to reopen the 
claim for an acquired psychiatric disorder, claimed as major 
depressive disorder with anxious features.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

An audiogram from the Veteran's enlistment examination in 
February 1967 revealed the following pure tone thresholds, in 
decibels (converted from ASA to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
25
10
10
10
10

During service, in May 1967, the Veteran was noted to have a 
ringing pain in his right ear, and he reported that he "can 
hardly hear from ear."

The Veteran's July 1967 separation examination included an 
audiogram that revealed the following pure tone thresholds (again 
converted from ASA to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The corresponding separation Report of Medical History, from July 
1967, indicates that the Veteran denied hearing loss.

Subsequent to service, the Veteran's complaints of hearing loss 
were first noted in a November 2005 VA treatment record.  VA 
audiological testing from February 2006 revealed a moderate 
sensorineural hearing loss in the right ear and a mild to 
moderate sensorineural hearing loss in the left ear.  In both 
this report and an April 2006 report, the Veteran was noted to 
have described decreased hearing since 1968.

In October 2006, the Veteran underwent a VA audiological 
examination, with an examiner who reviewed the claims file.  The 
examination confirmed a bilateral hearing loss disability, with 
at least one of the five pure tone thresholds above 40 decibels 
in each ear.  The examiner noted the Veteran's complaint of right 
ear symptoms in 1967 but also indicated that both hearing 
examinations in service were within normal limits.  Accordingly, 
the examiner found that the current bilateral hearing loss was 
not related to the right ear pain as treated in May 1967.  
Rather, the Veteran had been treated at that time with Bactrim, 
and the complaints more than likely represented a temporary ear 
infection.  Moreover, since the Veteran had left the military, 
his hearing was within normal limits in both ears.

In this case, the Veteran's service treatment records are 
entirely negative for a bilateral hearing loss disability, as 
defined in 38 C.F.R. § 3.385, and he was not shown by the record 
to have such a disability until 2006, nearly four decades 
subsequent to separation from service.  The Board acknowledges 
that the Veteran is competent to report symptoms, but he does not 
possess the training, expertise, or credentials to ascertain 
whether any observed hearing loss constituted a "disability" in 
service or within one year thereafter under 38 C.F.R. § 3.385, as 
this regulation requires findings shown by specific audiological 
testing.  Moreover, to the extent that the Veteran's reports of 
hearing loss since 1968 (i.e., within one year following service) 
are credible, they are substantially outweighed by the October 
2006 VA examination opinion.  This opinion was based upon a 
claims file review, including in-service findings, and the 
probative value of the Veteran's own contentions are weakened by 
the fact that he did not report hearing loss for more than 38 
years following service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board may favor one competent opinion over another so 
long as an adequate statement of reasons and bases is provided).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired psychiatric 
disorder

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." New and material evidence 
can be "neither cumulative nor redundant" of the evidence of 
record at the time of the last prior final denial of the claim 
and must also "raise a reasonable possibility of substantiating 
the claim."  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
a nervous disorder was denied in a June 1968 rating decision on 
the basis that his service treatment records showed a passive-
aggressive personality, which was described as a constitutional 
or developmental abnormality that was not a disability under the 
law.  The Veteran was notified of this decision in July 1968 but 
did not respond within the following year.  The June 1968 
decision is accordingly "final" under 38 U.S.C.A. § 7105(c); 
see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  The 
question for the Board now is whether new and material evidence 
has been received by the RO in support of the Veteran's claim 
since the issuance of that decision.  

In this regard, the claims file includes a March 2006 report from 
Howard J. Cohen, Ph.D, who described reviewing several of the 
Veteran's service records.  Dr. Cohen diagnosed major depressive 
disorder with anxious features and noted that, given the 
Veteran's "clean history prior to his service, one might have 
expected something to have occurred in the service that triggered 
his behavior which eventually led to a psychiatric 
hospitalization."  This report firmly establishes a current 
diagnosis of a disorder that is not considered a constitutional 
or developmental disability and raises a question of whether such 
disorder is etiologically related to service.  See 38 C.F.R. 
§ 3.303(c).  The report thus constitutes "new" and "material" 
evidence, and the Veteran's claim for service connection for an 
acquired psychiatric disorder, claimed as major depressive 
disorder with anxious features, is accordingly reopened.  

As noted below, further evidentiary development is warranted in 
this case, and a final disposition of the Veteran's claim on its 
merits will not be made until the development and adjudication 
requested on remand is completed.

III.  Duties to notify and assist

This section will only address the claim for service connection 
for bilateral hearing loss, as the reopened claim for service 
connection for an acquired psychiatric disorder is being 
remanded.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2006, prior to 
the date of the issuance of the appealed rating decision.  In the 
September 2006 letter, the Veteran was also notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim for service connection for bilateral hearing loss.  The RO 
has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran, 
including Social Security Administration (SSA) records.  
Additionally, the Veteran was afforded a VA examination in 
October 2006 that was fully adequate for the purpose of 
ascertaining the nature and etiology of the claimed disorder.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

New and material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric disorder, claimed 
as major depressive disorder with anxious features; to that 
extent only, the appeal is granted as to this issue.


REMAND

Given Dr. Cohen's March 2006 opinion, the Board finds that it is 
"necessary" under 38 C.F.R. § 3.159(c)(4) that the Veteran be 
afforded a VA examination addressing the nature and etiology of 
his claimed psychiatric disorder.  The Board also observes that 
the Veteran was treated for an apparent in-service back injury in 
May 1967 and was assessed with chronic back pain by a VA 
treatment provider in November 2005; a VA examination should also 
address the nature and etiology of the claimed lumbar spine 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that, to date, the Veteran's claim for 
service connection for COPD has been addressed solely on a direct 
service connection basis.  However, this case raises a question 
of whether the COPD is etiologically related to an acquired 
psychiatric disorder.  In this regard, a December 2002 report 
from Peter C. Serpico, D.O., contains a notation that the 
Veteran's chest pain was "quite atypical in nature," and Dr. 
Serpico suspected that "it is mostly due to anxiety and nicotine 
withdrawal."  Moreover, in a September 2010 brief, the Veteran's 
representative asserted that COPD "could be a secondary 
condition as mental illness is associated with smoking (and even 
alleviates it, as with schizophrenia)."  The Board thus finds 
that notification and adjudication as a secondary service 
connection claim under 38 C.F.R. § 3.310 is needed, and, if the 
claimed acquired psychiatric disorder is found to be related to 
service, an examination addressing the question of secondary 
service connection is also "necessary" under 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service connection 
for PTSD.  This letter must address the 
provisions of 38 C.F.R. § 3.310, as the 
Veteran's COPD has been claimed as 
secondary to the claimed acquired 
psychiatric disorder.

2.  Then, the Veteran should be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed acquired 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service, 
specifically to include mental health 
treatment therein.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  This report must be 
added to the claims file prior to the 
conducting of the VA general medical 
examination.

3.  The Veteran should then be afforded a 
VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed lumbar 
spine disorder and COPD.  The examiner must 
review the claims file in conjunction with 
the examination, including the requested 
VA psychiatric examination report.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorders.  For each disorder, the examiner 
is also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed  disorder is 
etiologically related to the Veteran's 
period of active service.  Additionally, if 
the VA psychiatric examination report 
contains a favorable nexus opinion as to 
the claimed acquired psychiatric disorder, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder caused or 
permanently worsened the Veteran's COPD.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, a lumbar spine 
disorder, and COPD (claimed as secondary to 
the acquired psychiatric disorder) should 
be readjudicated, with 38 C.F.R. § 3.310 
applied in conjunction with the COPD claim.  
If the determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


